PER CURIAM.
Blackburn was injured at a Standard Oil Company bulk plant when a heavy hose and nozzle was knocked loose by a vehicle owned by Redwing' Carriers, Inc. He alleged that Standard Oil and Redwing were concurrently negligent. Standard Oil won a summary judgment in the trial court, from which this appeal is taken, having shown that the Redwing vehicle was of abnormal height and that its driver had entered an area designed solely for use by small de*142livery trucks. Standard Oil’s argument “that any reasonably prudent truck driver would have been aware that he could not safely drive his truck into that area without causing damage to property or persons” overlooks the fact that this may be perfectly true and yet the entry of such a vehicle into the area and injury such as occurred here might have been foreseeable. The record discloses a sufficient basis for Blackburn’s contention that Standard Oil might have been negligent in failing to foresee and guard against the accident which occurred. Summary judgment at this stage was therefore improper.
Reversed and remanded.
MANN, C. J., HOBSON, J., and PIERCE, J. (Ret.), concur.